Order and judgment entered January 5, 1968, in each appeal, insofar as the same grants plaintiff’s cross motion for orders appointing a Special Referee to hear and determine whether plaintiff’s attorneys were entitled to fees, unanimously reversed, on the facts and the law, with $30 costs and disbursements to appellant and cross motions denied. The actions are two of four stockholders’ derivative actions, the other two being in the Federal courts. One of the actions was tried in the United States District Court and resulted in a judgment for defendants. The other three, including the two instant actions, were dismissed for lack of prosecution. No applications were made for fees in the other actions. The latter Federal court action was dismissed over four years ago. If any fees were allowable, they could and should have been applied for in that court (Montra Corp. v. Bishop, 6 A D 2d 787). Moreover, no beneficial result to the corporation from the bringing of the action was shown. Concur— Botein, P. J., Stevens, Steuer, Tilzer and McNally, JJ.